     Case 2:20-cv-11059-SB-RAO Document 17 Filed 03/04/21 Page 1 of 1 Page ID #:59

                                                               March 4, 2021

1                                                                  VPC

2

3                              UNITED STATES DISTRICT COURT
4
                          CENTRAL DISTRICT OF CALIFORNIA
5

6    MARK SELIGER,                               Case No.: 2:20-cv-11059-SB (RAOx)
7                 Plaintiff,
8                                                ORDER TO SHOW CAUSE RE:
     vs.                                         DISMISSAL
9

10   BDG MEDIA, INC., et al.,
11                Defendants.
12

13
           The parties filed a notice of settlement on March 4, 2021.

14
           IT IS HEREBY ORDERED that the parties are to show cause why the
15
     action should not be dismissed with prejudice on April 9, 2021 at 8:30 a.m. If the
16
     parties file a proposed order to dismiss the entire action with prejudice by April 2,
17
     2021, the OSC shall be taken off calendar without further notice. Otherwise, the
18
     parties shall appear at the OSC hearing.
19
           IT IS FURTHER ORDERED that all other hearings and deadlines are
20
     vacated.
21

22         NOTICE: The parties are advised that the Court will not continue the
23   OSC hearing, absent a detailed, compelling showing why the settlement has not
24   been completed, and the parties should be prepared for the Court to set a trial date.
25

26
     Dated: March 4, 2021

27

28                                                    Stanley Blumenfeld, Jr.
                                                     United States District Judge
